Citation Nr: 0838252	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation higher than 40 percent for 
service-connected rheumatoid arthritis, multiple joints.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to November 
1966.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in January 2007.  This matter was 
originally on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In July 2006, the veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDING OF FACT

The evidence does not show active rheumatoid process or 
chronic residuals of rheumatoid arthritis.  


CONCLUSION OF LAW

The criteria for an evaluation higher than 40 percent for 
service-connected rheumatoid arthritis, multiple joints, have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5002 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Board Remand and the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In correspondence dated in February 2004, the veteran was 
generally advised of what the evidence must show to establish 
entitlement to an increased rating and was notified of the 
evidence that the veteran may submit in support of his claim.  
The veteran was also informed of the evidence VA would obtain 
and make reasonable efforts to obtain on the veteran's 
behalf.  Although the February 2004 VCAA notice letter did 
not address the element of effective date, such notice defect 
was remedied as the veteran received proper notice with 
respect to that element in July 2006 correspondence and his 
claim was subsequently readjudicated.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

The Board notes that all four Vazquez notice elements were 
satisfied by virtue of correspondence sent to the veteran in 
June 2008 and the veteran's claim was subsequently 
readjudicated in July 2008.  

The record reflects that the veteran has been provided with a 
copy of the rating decision, statement of the case (SOC), and 
supplemental statements of the case (SSOCs), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the veteran was 
afforded with multiple medical examinations from March 2004 
to December 2007 in connection with his claim.  Also, VA 
treatment records identified as relevant to the veteran's 
claim have been obtained and are associated with the claims 
folder.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  The Board further finds that there 
has been compliance with its prior Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  

Analysis 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The veteran contends that he is entitled to a disability 
rating higher than the current 40 percent assigned for 
rheumatoid arthritis due to increased pain in numerous joints 
to include the hands, wrists, ankles, knees, hips and back.  
The veteran is presently assigned a 40 percent evaluation for 
service-connected rheumatoid arthritis under Diagnostic Code 
5002, which rates rheumatoid arthritis based on whether it is 
an active process or manifested by chronic residuals. 

For arthritis as an active process, a 40 percent rating is 
assigned with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  A 60 percent rating is assigned where 
manifestations are less than criteria for a 100 percent but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods.  A 100 percent rating is assigned for constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 
5002 (2008).  

For arthritis as chronic residuals, Diagnostic Code 5002 
permits evaluation based on limitation of motion or 
ankylosis, favorable or unfavorable, of specific joints 
affected consistent with applicable diagnostic codes.  Where 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  Such 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. A Note to the Code provides that 
the rating for active process cannot be combined with that 
for residuals based on limitation of motion or ankylosis; the 
higher rating is to be assigned.  Id.

The Board previously remanded the issue on appeal in January 
2007 in order to afford the veteran with a new examination to 
better assess the current severity of his service-connected 
rheumatoid arthritis disability and to identify clearly which 
joints were affected by rheumatoid arthritis.  The record 
reflects that the veteran underwent examinations in June 2007 
and December 2007 by the same examiner (Dr. A.Y.) pursuant to 
the Board's Remand.  After a thorough examination of the 
veteran to include lab studies and x-rays and review of the 
claims folder, Dr. A.Y. diagnosed the veteran with 
generalized osteoarthritis with zero to mild functional loss 
with pain.  He commented that there was no clinical finding 
to support the diagnosis of rheumatoid arthritis, all the 
laboratory tests were negative, and it was his opinion that 
there was no diagnosis of rheumatoid arthritis made.  Thus, 
Dr. A.Y. clearly attributed the symptomatology manifested by 
the veteran to osteoarthritis rather than service-connected 
rheumatoid arthritis.  As Dr. A.Y. based his opinion on 
review of the claims folder and a thorough examination of the 
veteran, the Board affords his opinion great probative value 
in resolving the medical question of whether any current 
symptomatology demonstrated by the veteran is associated with 
service-connected rheumatoid arthritis.  

The Board notes that the veteran is only service-connected 
for rheumatoid arthritis, not osteoarthritis.  Rheumatoid 
arthritis and osteoarthritis are separate and distinct 
disease entities and are treated as such in the schedule for 
rating diseases of the musculoskeletal system.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002 and 5003.  The most probative 
medical evidence (i.e., the June 2007 and December 2007 
examination reports) reveals no current active process or 
chronic residuals of rheumatoid arthritis.  Therefore, the 
Board finds that the evidence does not support the assignment 
of an evaluation higher than the current 40 percent for 
rheumatoid arthritis.  38 C.F.R. §§ 3.951, 3.957, 4.71a, 
Diagnostic Code 5002 (2008).   

In this regard, the Board has considered that a VA nurse 
(V.H., ARNP) wrote in a January 2004 letter that the veteran 
had a history of rheumatoid arthritis that caused pain in his 
back, shoulder, hip joints, and feet, prevented him from 
being active, and limited his ability to work.  However, 
relevant VA treatment records show that various medical 
providers to include V.H. typically attributed the veteran's 
reported symptomatology to osteoarthritis rather than 
rheumatoid arthritis.  In addition, VA treatment records 
dated from November 2007 to February 2008 reveal that the 
veteran's recent symptomatology involving muscle pain was 
attributable to Zocor, a medication that the veteran was 
taking for his non-service connected hyperlipidemia.  This 
evidence tends to support Dr. A.Y.'s conclusion that the 
veteran's symptoms are not related to rheumatoid arthritis.  
Thus, the Board affords Dr. A.Y.'s opinion as reflected in 
the June 2007 and December 2007 examination reports in 
addition to this evidence more probative value than the 
January 2004 letter written by V.H.  

The Board has also considered that the June and July 2004 VA 
medical examiner (Dr. T.M.) seemed to indicate that 
symptomatology involving the veteran's hands, feet, spine, 
hip and knees were related to rheumatoid arthritis in 
examination reports.  However, as Dr. T.M. did not review the 
claims folder and the 2004 examinations were not as thorough 
as the June and December 2007 examinations, his opinion is 
also afforded less probative value than the opinion offered 
by Dr. A.Y.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of entitlement to an increased evaluation for his 
rheumatoid arthritis on a schedular basis throughout the 
appeal period.  

To the extent that the veteran's service-connected rheumatoid 
arthritis affects his employability, such has been 
contemplated in the assignment of the current 40 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
finds no exceptional or unusual disability picture.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation higher than 40 percent for 
service-connected rheumatoid arthritis, multiple joints is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


